NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0081n.06
                             Filed: February 2, 2009

                                            No. 06-5555

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )    ON APPEAL FROM THE UNITED
                                                          )    STATES DISTRICT COURT FOR
HENRY JORDAN,                                             )    THE EASTERN DISTRICT OF
                                                          )    TENNESSEE
       Defendant-Appellant.                               )
                                                          )
                                                          )



       Before: MOORE, CLAY and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Defendant Henry Jordan appeals from his guilty plea to

firearms and controlled-substance offenses. He argues that his plea lacked a factual basis as to one

count, that his motion to suppress was erroneously denied, and that he was improperly designated

an Armed Career Criminal. We affirm.

                                                  I.

       On January 15, 2004, Rhea County, Tennessee, Sheriff’s detectives executed a search warrant

at Jordan’s residence. Inside, they recovered eight firearms, seven of which were in close proximity

to other items seized, including 7.7 pounds of marijuana, two sets of scales, plastic baggies, various

containers of ammunition, brass knuckles, and $341.00 in cash.
No. 06-5555
USA v. Jordan

       Jordan was later indicted on charges of being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1) (Count 1), and possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841(a)(1) (Count 2). Jordan thereafter moved to suppress the evidence recovered

from his residence, arguing that the search warrant’s supporting affidavit failed to establish probable

cause. The magistrate judge found that a totality-of-the-circumstances analysis supported probable

cause. Jordan did not object to this finding; and on January 25, 2006, the district court adopted it

and denied Jordan’s motion to suppress.

       On March 8, 2005, a superseding indictment charged Jordan with an additional count of

possession of a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (Count 3). Jordan pled guilty to all three counts on October 6, 2005. He objected

only to one clause in the government’s Factual Basis document: “Defendant possessed his firearms

to protect himself and his marijuana business.” (Emphasis added.) The district court accepted

Jordan’s plea.

       Jordan’s Presentence Investigation Report recommended that he be designated an Armed

Career Criminal, triggering a 15-year mandatory minimum sentence as to Count 1. The district court

determined Jordan’s advisory Guidelines range to be 262-327 months. It then sentenced Jordan to

240 months, using the mandatory minimum sentences as to Counts 1 and 3. The court also imposed

a 60-month sentence as to Count 2, to be served concurrently with Count 1’s term.

       This appeal followed.

                                                  II.



                                                 -2-
No. 06-5555
USA v. Jordan

       Jordan presents three arguments on appeal. First, he seeks to vacate his conviction as to

Count 3 because he now says that the government presented insufficient evidence to support it.

Every guilty plea must have a factual basis. Fed. R. Crim. P. 11(b)(3). Jordan contends there was

not one for his plea that he possessed firearms “in furtherance of” his marijuana business.

       A firearm so possessed is “strategically located so that it is quickly and easily available for

use.” United States v. Mackey, 265 F.3d 457, 462 (6th Cir. 2001). “[T]he type of weapon, the

legality of its possession [and] the type of drug activity conducted” are also relevant to whether the

firearms were possessed in furtherance of the drug trafficking crime. Id.

       These factors support a finding that Jordan possessed firearms in furtherance of his marijuana

business. Detectives recovered eight firearms from Jordan’s residence, seven of which were in close

proximity to a distribution-level quantity of marijuana, other drug paraphernalia, multiple containers

of ammunition, and brass knuckles. Among the firearms were two pistols, four rifles, one long rifle,

and one shotgun. Marijuana residue was located near the firearms. And detectives found marijuana

in ammunition cases elsewhere on Jordan’s property. Jordan admitted possessing the firearms,

drugs, and drug paraphernalia, and that he “was engaged in the business of selling marijuana.” That

collectively is enough to support the plea.

        Second, Jordan argues that the district court erroneously denied his motion to suppress the

items seized from his residence. A defendant who pleads guilty, however, “may not appeal an

adverse ruling on a pre-plea motion to suppress evidence unless he has preserved the right to do so

by entering a conditional plea of guilty in compliance with Rule 11(a)(2).” United States v. Bell, 350
F.3d 534, 535 (6th Cir. 2003). See also Tollett v. Henderson, 411 U.S. 258, 267 (1973) (defendants

                                                 -3-
No. 06-5555
USA v. Jordan

who plead guilty “may not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea”). Jordan entered an

unconditional plea, and thus cannot appeal the earlier denial of his suppression motion.

        Finally, Jordan challenges his designation as an Armed Career Criminal, but presents no

argument in support of his position. We therefore deem this argument waived. See United States

v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (“it is a settled appellate rule that issues adverted to in

a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived”) (internal quotation marks omitted).

        The judgment of the district court is affirmed.




                                                  -4-